ACCEPTED
                                                                                 04-14-00626-CR
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                            1/26/2015 3:56:17 PM
                                                                                   KEITH HOTTLE
                                                                                          CLERK

                          NO. 04-14-00626-CR

                                                             FILED IN
                                                      4th COURT OF APPEALS
ALVIN VALADEZ, JR.,               §        COURT OF APPEALS
                                                       SAN ANTONIO, TEXAS
Appellant                                             1/26/2015 3:56:17 PM
                                                        KEITH E. HOTTLE
vs.                               §        FOURTH COURT Clerk


THE STATE OF TEXAS,               §         SAN ANTONIO, TEXAS
Appellee

                   MOTION FOR EXTENSION OF
                TIME TO FILE APPELLANT’S BRFIEF


TO THE HONORABLE COURT OF APPEALS:

      Now comes, Alvin Valadez, Jr., appellant in the instant cause, by and

through his undersigned counsel, Edward F. Shaughnessy, and files this

Appellant’s Motion for Extension of Time to File Appellant’s Brief. In

support of the instant motion the Appellant would show unto this Court the

following:

                                      A.

      The Appellant is appealing the judgment of the 25th District Court of

Guadalupe County Texas wherein he was convicted, following a jury trial,

of the offense of Possession of a Controlled Substance. The Appellant was

sentenced to Life in confinement in the Institutional Division of the Texas
Department of Criminal Justice. Notice of Appeal was filed in a timely

fashion in the trial Court.

                                      B.

      The undersigned was retained to represent the appellant in the instant

matter. The record from the trial Court has been timely submitted to this

Court. This is the appellant’s second request for an extension of time to file

the appellant’s brief. The appellant’s brief was due to be filed in this Court

on January 21, 2015.

                                       C

      The undersigned has recently had a water pipe burst at his home

therefore requiring him to spend a great deal of time out of the office dealing

with insurance adjusters and contractors in order to remedy the issues

relating to the water damage to his home.

                                        D.

      The appellant respectfully requests an extension of time of thirty days

until February 20, 2015 in which to file the appellant’s brief.

                                        E.

      The undersigned has recently filed briefs in the following matters:

Ruben Andres Baldez v. The State of Texas, Cause No. 13-14-00257-CR;
Israel Ytuarte Rodriguez v. The State of Texas, Cause No. PD-0278-14;

Dustin Charles Wilmer v. The State of Texas, Cause No. 07-14-00266-CR.

                                        E.

      The undersigned is also in the process of compiling a brief on behalf

of the appellee in the case of Edgar Javier Gonzales v. The State of Texas,

Cause No. 04-14-00100-CR. Moreover the undersigned is in the process of

filing briefs on behalf of the appellant in the case of Jeffrey Lee v. The State

of Texas 04-14-00256-CR. Lastly, the undersigned is in the process of filing

a Petition for Discretionary Review on behalf of the appellant in the case of

James Garza v. The State of Texas, Cause No. PD-0045-15.

                                       F.

      In addition the undersigned serves as a part-time Criminal law

Magistrate for the District Courts of Bexar County and as a Juvenile Referee

for the Juvenile Courts of Bexar County. Counsel will be serving in those

capacities during the upcoming days.
                          PRAYER FOR RELIEF

        Wherefore premises considered, the Appellant would request a thirty

day extension of time file the brief in the instant case until February 20,

2015.



                                      Respectfully submitted,

                                      /S/ Edward F. Shaughnessy
                                      Edward F. Shaughnessy, III
                                      Attorney for the Appellant
                                      206 East Locust Street
                                      San Antonio, Texas 78212
                                      SBN: 18134500
                                      Phone: (210) 212-6700
                                      Fax: (210) 212-2178
                                      Shaughnessy727@gmail.com
                      CERTIFICATE OF SERVICE

      I, Edward F. Shaughnessy, hereby certify that a copy of the instant
motion was served upon Heather McMinn, attorney for the appellee, by
mailing the motion to 211 W. Court, Suite 260, Seguin, Texas 78115, on the
_26_ day of February, 2015.

/S/ Edward F. Shaughnessy
Edward F. Shaughnessy, III
Attorney for the Appellant